DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.
Status of Claims
Claims 1-6 are amended due to Applicant's amendment dated 06/30/2022.  Claims 1-12 are pending.
Response to Amendment
The rejection of claims 1-12 under 35 U.S.C. 103 as being unpatentable over Gene et al. KR 20170090139 A—English translation obtained from Google Patents, hereinafter “Gene”—in view of Choong-Hahn et al. WO 2017095100 A1—English translation obtained from Google Patents, hereinafter “Choong-Hahn”—is overcome due to the Applicant’s amendment dated 06/30/2022. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
The rejection of claims 1, 6, and 8-12 under 35 U.S.C. 103 as being unpatentable over Gene in view of Sun et al. KR 20160050361 A—English translation obtained from Google Patents, hereinafter “Sun”—is overcome due to the Applicant’s amendment dated 06/30/2022. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.

Response to Arguments
Insofar as the arguments apply to the new grounds of rejection below, Applicant’s arguments on pages 12-15 of the reply dated 06/30/2022 with respect to the rejection of claims 1-12 as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument –Applicant argues there is no direction in Choong-Hahn that specifically provides motivation to select formula B-4 or select adjacent R7s to combine to form a fused ring, i.e. there is no predictable advantage when these rings result in the presently claimed compounds. Specifically, Applicant argues there is no example of any condensed ring structure or a condensed ring from an aryloxy substituent, specifically of R7 and specifically in the 1-2c position which results in a compound of the claimed invention as this is one result out of 2,550 possible structures containing a single condensed ring.
Examiner's response –As discussed in the rejection below, a compound of Choong-Hahn is not modified to arrive at a claimed compound. Rather a compound of Lee (US 2017/0133602 A1) is modified by the teachings of Choong-Hahn to arrive at a claimed compound. Accordingly, the cited reference Lee does not need to provide a motivation for a compound of Choong-Hahn to comprise a condensed ring structure derived from an aryloxy substituent in the required specific orientation. Instead it is Choong-Hahn that provides motivation to change the position and number of nitrogen atoms in a phenanthrene skeleton of a compound of Lee.
For example, Lee teaches a compound comprising the moiety below (see compound 4-79 on pg. 173 of Lee): 

    PNG
    media_image1.png
    183
    53
    media_image1.png
    Greyscale

This core reads on Formula 3 of Choong-Hahn wherein (i) R1 to R8 and R10 are each C(R6) and X9 is N; (ii) R6 on X1, X2 and X4 to X8 are each hydrogen; and (iii) R6 on X3 is a C6 aryloxy group that combines with R6 on X4 to form a condensed ring system.
Choong-Hahn teaches a compound’s electron mobility can be increase and a device’s efficiency, durability, stability, and lifetime may be improved by changing the position and number of nitrogens in the basic skeleton of the phenanthrene substituent (Formula 3) (middle of pg. 16 and bottom of pg. 17). Therefore, as the core of Lee reads on Formula 3 of Choong-Hahn, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to change the position and number of nitrogens in the highlighted basic skeleton of the phenanthrene group of the compound 4-79 of Lee, based on the teaching of Choong-Hahn. The motivation for doing so would have been to increase the electron mobility of the compound and thus improve the efficiency, durability, stability, and life of the device, as taught by Choong-Hahn.
Applicant's argument –Applicant argues that there is no direction as to what number or position of nitrogen in the basic skeleton of the phenanthrene might optimize the electron mobility. Applicant specifically points to compound 227 in Table 1 Choong-Hahn that shows the best balance of current efficiency and drive voltage. However, Applicant argues compound 227 lacks the proper position of attachment of the phenanthrene structure to motivated the compounds of the instant application.
Examiner's response –While the device of Choong-Hahn comprising compound 227 (Example 19) may show the best balance of current efficiency and drive voltage out of all the Examples in Table 1, solely looking at Example 19 does not provide direction on the number or position of nitrogen atoms in a phenanthrene skeleton within the context of other compounds.
As discussed in greater detail in the rejection below, it can be concluded from comparing the examples of Choong-Hahn that increasing the number of nitrogen atoms from one to two or three lowers driving voltage (bottom of pg. 35).
With respect to the position of the nitrogen atoms, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to position the nitrogen atoms on any location that reads on X1 to X10 of Formula 3 of Choong-Hahn, because it would have been choosing specific locations designated by Choong-Hahn that affect the electron mobility of the compound, which would have been a choice from a finite number of identified, predictable solutions of a compound and possessing the benefits taught by Choong-Hahn.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising a differing number and position of nitrogen atoms on a phenanthrene skeleton having the benefits taught by Choong-Hahn in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Applicant's argument –Applicant argues that there is no teaching in Sun that allows for a fused ring on the nitrogen-substituted phenanthrene structure of chemical formula 1, which would arrive at a compound of the instant claims. Specifically, Applicant argues there is no compound among the 182 of Sun group II that indicates the substituents of chemical formula 1 may be the fused rings of the instant invention.
Examiner's response –As discussed in greater detail in the rejection below, the modified compound 4-79 of Lee in view of Sun has the following structure:

    PNG
    media_image2.png
    377
    539
    media_image2.png
    Greyscale

The above compound reads on the chemical formula 1 of Sun wherein: (i) X1 is CRa and X2 is N; (ii) X3 and X5 are C and X4 and X6 are N; (iii) Ra is a C6 aryl group substituted with a substituted C4 heteroaryl group; (iv) L1 to L5 are each a single bond; and (v) R1 to R4 are each hydrogen and R5 is a C6 aryl group substituted with a hydroxy group, wherein the hydroxy group forms a fused ring with the hydrogen of R4 (first half of pg. 11).
While Sun does not specifically teach examples wherein a compound of chemical formula 1 comprises substituents combined together to arrive at a fused ring structure of the instant claims, there is no teaching in Sun that recites such a combination and fusion may not happen. As long as the resulting compound comprises variables R1 to R5 that read on the definition of variables R1 to R5 as discussed in first half of pg. 11, the combination of R1 to R5 to arrive at fused structures is considered to be within the scope of chemical formula 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al US 2017/0133602 A1 (“Lee”) in view of in view of Choong-Hahn et al. WO 2017095100 A1—English translation obtained from Google Patents, hereinafter referred to as “Choong-Hahn”.
Regarding claims 1-2 and 7-8, Lee teaches an organic light emitting device comprising an anode, a cathode, one or more organic material layers provided between an anode and cathode, wherein one or more of the organic material layers comprise a novel hetero-cyclic compound represented by Chemical Formula 1 below (¶ [0007]-[0008], and [0017]). The compound may be specifically be used in an electron transport layer, a hole blocking layer, or a light emitting layer (¶ [0018]).

    PNG
    media_image3.png
    137
    290
    media_image3.png
    Greyscale

Lee teaches specific examples of Chemical Formula 1 including compound 4-79 (pg. 173).

    PNG
    media_image1.png
    183
    53
    media_image1.png
    Greyscale

Lee fails to teach additional nitrogen atoms contained in the fused ring 
    PNG
    media_image4.png
    26
    13
    media_image4.png
    Greyscale
. However, Lee does teach it is desirable to obtain improved performance and efficiency in the device (¶ [0006]).
Choong-Hahn teaches an organic optoelectronic element comprising a compound represented by formula (1) wherein at least one of R3 and R4 is represented by Formula 2 or 3 (abstract and middle of pg. 13). Formula (1) and 3 shown below, respectively (claim 1).

    PNG
    media_image5.png
    211
    182
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    126
    159
    media_image6.png
    Greyscale


Choong-Hahn teaches examples of moieties represented by Formula 3 including Formula A-2 and Formula A-6 below, respectively (claim 2).

    PNG
    media_image7.png
    89
    154
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    88
    152
    media_image8.png
    Greyscale

Choong-Hahn teaches by changing the position and number of nitrogens in the basic skeleton of the phenanthrene substituent (Formula 2 and 3), the electron mobility of the compound can be increased (middle of pg. 16 and bottom of pg. 17). This results in improved performance of the electron transport layer and improved efficiency, durability, stability, and lifetime of the device (bottom of pg. 17).
Additionally, Choong-Hahn teaches devices of Examples 1 and 5, which differ only by the material of the electron transport layer (bottom of pg. 35). These materials are compounds 1 and 89, respectively, which have the same structure except wherein compound 1 comprises one nitrogen in the phenanthrene skeleton and compound 89 comprises two nitrogens. (bottom of pgs. 30, 31, and 35). As seen from the table on pg. 35, Example 5 has lower driving voltage than Example 1. Similar conclusions can be made when comparing Examples 2-4 with Examples 6-8 and Examples 17-20. Accordingly, substituting one nitrogen for two nitrogen in a phenanthrene skeleton lowers driving voltage.
The core of Lee 
    PNG
    media_image1.png
    183
    53
    media_image1.png
    Greyscale
reads on Formula 3 of Choong-Hahn wherein (i) R1 to R8 and R10 are each C(R6) and X9 is N; (ii) R6 on X1, X2 and X4 to X8 are each hydrogen; and (iii) R6 on X3 is a C6 aryloxy group that combines with R6 on X4 to form a condensed ring system.
Therefore, as the core of Lee reads on Formula 3 of Choong-Hahn, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to change the position and number of nitrogens in the highlighted basic skeleton of the phenanthrene group of the compound 4-79 of Lee
    PNG
    media_image9.png
    205
    150
    media_image9.png
    Greyscale
, based on the teaching of Choong-Hahn. The motivation for doing so would have been to increase the electron mobility of the compound and thus improve the efficiency, durability, stability, and life of the device, as taught by Choong-Hahn.
It specifically would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to change the number of nitrogens from one to two in the phenanthrene group of compound 4-79 of Lee, based on the teaching of Choong-Hahn. The motivation for doing so would have been to lower the driving voltage of the device, as taught by Choong-Hahn.
Furthermore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to position the additional nitrogen atom in the highlighted location 
    PNG
    media_image10.png
    85
    109
    media_image10.png
    Greyscale
, as shown in Formula A-6 of Lee, because it would have been choosing one of thirteen possible locations to position the additional nitrogen on the phenanthrene group of compound 4-79 of Lee, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the hetero-cyclic compound in the organic light emitting device of Lee in view of Choong-Hahn and possessing the benefits taught by Choong-Hahn.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising the phenanthrene structure having the benefits taught by Choong-Hahn in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
The modified compound 4-79 of Lee in view of Choong-Hahn has the following structure:

    PNG
    media_image11.png
    375
    542
    media_image11.png
    Greyscale

Per claims 1 and 2, the modified compound 4-79 reads on the claimed general formula (A-1) and general formula (A-2) wherein:
L represents a divalent group of a unsubstituted aromatic hydrocarbon group;
Ar represents a substituted aromatic heterocyclic group;
R1 and R2 each represent a hydrogen atom;
X represents an oxygen atom;
m represents an integer of 4; and
n represents an integer of 2.
Per claim 7, the modified compound 4-79 reads on the claimed formula B-2 wherein R21 and R18 each represent a binding site, R20, R19, R16, and R17 are each hydrogen, and R11 to R15 and R22 to R29 are not required to be present.
Regarding claim 3, Lee in view of Choong-Hahn teach the organic light emitting device of claim 1, as described above. 
The modified compound 4-79 of Lee in view of Choong-Hahn fails to teach carbon is replaced with nitrogen in the following position 
    PNG
    media_image12.png
    114
    113
    media_image12.png
    Greyscale
. 
However, Choong-Hahn teaches in Formula 3 
    PNG
    media_image6.png
    126
    159
    media_image6.png
    Greyscale
, any of X1 to X10 may be N or C(R6) (middle of pg. 17). Additionally, as discussed above, by changing the number and position of nitrogen in the phenanthrene substituent, the efficiency, durability, and stability of the device can be improved and the life of the device can be efficiently increased (middle of pg. 16 and bottom of pg. 17).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to change the position of the highlighted nitrogen atom, 
    PNG
    media_image13.png
    7
    1
    media_image13.png
    Greyscale
based on the teaching of Choong-Hahn.  The motivation for doing so would have been to increase the electron mobility of the compound and thus improve the efficiency, durability, stability, and life of the device, as taught by Choong-Hahn.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to change the position of the nitrogen atom from 
    PNG
    media_image13.png
    7
    1
    media_image13.png
    Greyscale
to 
    PNG
    media_image14.png
    102
    91
    media_image14.png
    Greyscale
, because it would have been choosing from one of atoms represented by X1 to X10  on Formula 3 of Choong-Hahn, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the modified compound 4-79 of Lee in view of Choong-Hahn of the organic light emitting device of Lee in view of Choong-Hahn and possessing the benefits taught by Lee and Choong-Hahn.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising the phenanthrene structure having the benefits taught by Choong-Hahn in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Per claim 3, the modified compound 4-79 of Lee in view of Choong-Hahn has the structure below and reads on the claimed formula A-3. The variables L, Ar, R1, R2, R4, X, m, n, and p are the same as in discussed in claim 1 above.

    PNG
    media_image15.png
    376
    540
    media_image15.png
    Greyscale

Regarding claim 4, Lee in view of Choong-Hahn teach the organic electroluminescent device of claim 1, as described above. 
The modified compound 4-79 of Lee in view of Choong-Hahn fails to teach carbon is replaced with nitrogen in the following position 
    PNG
    media_image16.png
    23
    15
    media_image16.png
    Greyscale
. 
However, Choong-Hahn teaches in Formula 3 
    PNG
    media_image6.png
    126
    159
    media_image6.png
    Greyscale
, any of X1 to X10 may be N or C(R6) (middle of pg. 17). Additionally, as discussed above, by changing the number and position of nitrogen in the phenanthrene substituent, the efficiency, durability, and stability of the device can be improved and the life of the device can be efficiently increased (middle of pg. 16 and bottom of pg. 17).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to change the position of the highlighted nitrogen atom, 
    PNG
    media_image13.png
    7
    1
    media_image13.png
    Greyscale
based on the teaching of Choong-Hahn.  The motivation for doing so would have been to increase the electron mobility of the compound and thus improve the efficiency, durability, stability, and life of the device, as taught by Choong-Hahn.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to change the position of the nitrogen atom from 
    PNG
    media_image13.png
    7
    1
    media_image13.png
    Greyscale
to 
    PNG
    media_image16.png
    23
    15
    media_image16.png
    Greyscale
, because it would have been choosing from one of atoms represented by X1 to X10  on Formula 3 of Choong-Hahn, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the modified compound 4-79 of Lee in view of Choong-Hahn of the organic light emitting device of Lee in view of Choong-Hahn and possessing the benefits taught by Lee and Choong-Hahn.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising the phenanthrene structure having the benefits taught by Choong-Hahn in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Per claim 4, the modified compound 4-79 of Lee in view of Choong-Hahn has the structure below and reads on the claimed formula A-4. The variables L, Ar, R1, R2, R4, X, m, n, and p are the same as in discussed in claim 1 above.

    PNG
    media_image17.png
    372
    542
    media_image17.png
    Greyscale

Regarding claim 5, Lee in view of Choong-Hahn teach the organic electroluminescent device of claim 1, as described above. 
The modified compound 4-79 of Lee in view of Choong-Hahn fails to teach carbon is replaced with nitrogen in the following position 
    PNG
    media_image18.png
    21
    28
    media_image18.png
    Greyscale
. 
However, Choong-Hahn teaches in Formula 3 
    PNG
    media_image6.png
    126
    159
    media_image6.png
    Greyscale
, any of X1 to X10 may be N or C(R6) (middle of pg. 17). Additionally, as discussed above, by changing the number and position of nitrogen in the phenanthrene substituent, the efficiency, durability, and stability of the device can be improved and the life of the device can be efficiently increased (middle of pg. 16 and bottom of pg. 17).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to change the position of the highlighted nitrogen atom, 
    PNG
    media_image13.png
    7
    1
    media_image13.png
    Greyscale
based on the teaching of Choong-Hahn.  The motivation for doing so would have been to increase the electron mobility of the compound and thus improve the efficiency, durability, stability, and life of the device, as taught by Choong-Hahn.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to change the position of the nitrogen atom from 
    PNG
    media_image13.png
    7
    1
    media_image13.png
    Greyscale
to 
    PNG
    media_image18.png
    21
    28
    media_image18.png
    Greyscale
, because it would have been choosing from one of atoms represented by X1 to X10  on Formula 3 of Choong-Hahn, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the modified compound 4-79 of Lee in view of Choong-Hahn of the organic light emitting device of Lee in view of Choong-Hahn and possessing the benefits taught by Lee and Choong-Hahn.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising the phenanthrene structure having the benefits taught by Choong-Hahn in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Per claim 5, the modified compound 4-79 of Lee in view of Choong-Hahn has the structure below and reads on the claimed formula A-5. The variables L, Ar, R1, R2, R4, X, m, n, and p are the same as in discussed in claim 1 above.

    PNG
    media_image19.png
    377
    540
    media_image19.png
    Greyscale


Regarding claim 6, Lee in view of Choong-Hahn teach the organic electroluminescent device of claim 1, as described above. 
The modified compound of Lee in view of Choong-Hahn fails to teach an additional carbon is replaced with nitrogen in the following position 
    PNG
    media_image20.png
    25
    19
    media_image20.png
    Greyscale
. 
However, Choong-Hahn teaches in Formula 3 
    PNG
    media_image6.png
    126
    159
    media_image6.png
    Greyscale
, any of X1 to X10 may be N or C(R6) (middle of pg. 17). As discussed above, by changing the number and position of nitrogen in the phenanthrene substituent, the efficiency, durability, and stability of the device can be improved and the life of the device can be efficiently increased (middle of pg. 16 and bottom of pg. 17).
Additionally, Choong-Hahn teaches devices of Examples 1, 5, and 9, which differ only by the material of the electron transport layer (bottom of pg. 35). These materials are compounds 1, 89, and 177, respectively, which have the same structure except wherein compound 1 comprises one nitrogen in the phenanthrene skeleton, compound 89 comprises two nitrogens, and compound 177 comprises three nitrogens. (bottom of pgs. 30, 31, 32, and 35). As seen from the table on pg. 35, Example 9 has a lower driving voltage than both Examples 1 and 5. Similar conclusions can be made when comparing Examples 2-8 with Examples 9-16. Accordingly, substituting one or two nitrogens for three nitrogens in a phenanthrene skeleton lowers driving voltage.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to increase the number of nitrogen atoms in the phenanthrene group to three, based on the teaching of Choong-Hahn.  The motivation for doing so would have been to increase the electron mobility of the compound and thus improve the efficiency, durability, stability, and life of the device, and decrease the driving voltage, as taught by Choong-Hahn.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to position the additional nitrogen atom in the highlighted location 
    PNG
    media_image20.png
    25
    19
    media_image20.png
    Greyscale
, because it would have been choosing from one of eight possible locations, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the modified compound 4-27 of Lee in view of Choong-Hahn of the organic light emitting device of Lee in view of Choong-Hahn and possessing the benefits taught by Lee and Choong-Hahn.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising the phenanthrene structure having the benefits taught by Choong-Hahn in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Per claim 6, the modified compound 4-79 of Lee in view of Choong-Hahn has the structure below and reads on the claimed formula A-6. The variables L, Ar, R1, R2, R4, X, m, n, and p are the same as in discussed in claim 1 above.

    PNG
    media_image21.png
    380
    539
    media_image21.png
    Greyscale

Regarding claim 9, Lee in view of Choong-Hahn teach the organic electroluminescent device of claim 8, as described above.
While the compound represented by Chemical Formula 1 may be used in an electron transport layer (¶ [0018]), Lee does not specifically teach the modified compound 4-79 is provided in an electron transport layer.
However, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the modified compound 4-79 in an electron transport layer, because it would have been choosing a specific organic layer in which to include the modified compound 4-79 of Lee in view of Choong-Hahn, which would have been a choice from a finite number of identified, predictable solutions of organic light emitting device of Lee in view of Choong-Hahn and possessing the benefits taught by Lee and Choong-Hahn.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the modified compound 4-79 of Lee in view of Choong-Hahn in various organic layers having the benefits taught by Lee and Choong-Hahn in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Regarding claim 10, Lee in view of Choong-Hahn teach the organic electroluminescent device of claim 8, as described above.
While the compound represented by Chemical Formula 1 may be used in a hole blocking layer (¶ [0018]), Lee does not specifically teach the modified compound 4-79 is provided in a hole blocking layer.
However, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the modified compound 4-79 in hole blocking layer, because it would have been choosing a specific organic layer in which to include the modified compound 4-79 of Lee in view of Choong-Hahn, which would have been a choice from a finite number of identified, predictable solutions of organic light emitting device of Lee in view of Choong-Hahn and possessing the benefits taught by Lee and Choong-Hahn.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the modified compound 4-79 of Lee in view of Choong-Hahn in various organic layers having the benefits taught by Lee and Choong-Hahn in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Regarding claim 11, Lee in view of Choong-Hahn teach the organic electroluminescent device of claim 8, as described above.
While the compound represented by Chemical Formula 1 may be used in a light emitting layer (¶ [0018]), Lee does not specifically teach the modified compound 4-79 is provided in a light emitting layer.
However, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the modified compound 4-79 in a light emitting layer, because it would have been choosing a specific organic layer in which to include the modified compound 4-79 of Lee in view of Choong-Hahn, which would have been a choice from a finite number of identified, predictable solutions of organic light emitting device of Lee in view of Choong-Hahn and possessing the benefits taught by Lee and Choong-Hahn.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the modified compound 4-79 of Lee in view of Choong-Hahn in various organic layers having the benefits taught by Lee and Choong-Hahn in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Regarding claim 12, Lee in view of Choong-Hahn teach the organic electroluminescent device of claim 8, as described above.
While the compound represented by Chemical Formula 1 may be used in an electron injection layer (claim 16), Lee does not specifically teach the modified compound 4-79 is provided in an electron injection layer.
However, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the modified compound 4-79 in an electron injection layer, because it would have been choosing a specific organic layer in which to include the modified compound 4-79 of Lee in view of Choong-Hahn, which would have been a choice from a finite number of identified, predictable solutions of organic light emitting device of Lee in view of Choong-Hahn and possessing the benefits taught by Lee and Choong-Hahn.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the modified compound 4-79 of Lee in view of Choong-Hahn in various organic layers having the benefits taught by Lee and Choong-Hahn in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 

Claims 1 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al US 2017/0133602 A1 (“Lee”) in view of Sun et al. KR 20160050361 A—English translation obtained from Google Patents, hereinafter referred to as “Sun”.
Regarding claims 1 and 6-8, Lee teaches an organic light emitting device comprising an anode, a cathode, one or more organic material layers provided between an anode and cathode, wherein one or more of the organic material layers comprise a novel hetero-cyclic compound represented by Chemical Formula 1 below (¶ [0007]-[0008], and [0017]). The compound may be specifically be used in an electron transport layer, a hole blocking layer, or a light emitting layer (¶ [0018]).

    PNG
    media_image3.png
    137
    290
    media_image3.png
    Greyscale

Lee teaches specific examples of Chemical Formula 1 including compound 4-79 (pg. 173).

    PNG
    media_image1.png
    183
    53
    media_image1.png
    Greyscale


Lee fails to teach additional nitrogen atoms contained in the fused ring 
    PNG
    media_image4.png
    26
    13
    media_image4.png
    Greyscale
. However, Lee does teach it is desirable to obtain improved performance and efficiency in the device (¶ [0006]).
Sun teaches an organic optoelectronic device comprising a compound represented by chemical formula 1 below, wherein at least two of X3 to X6 are N (abstract, claim 1, and middle of pg. 12). Such a compound may be used in a light emitting layer, a hole injection layer, a hole transport layer, an electron blocking layer, an electron transport layer, an electron injection layer, and a hole blocking layer (first half of pg. 21).

    PNG
    media_image22.png
    225
    231
    media_image22.png
    Greyscale

Sun teaches specific examples of chemical formula 1 including compound A-1
    PNG
    media_image23.png
    40
    60
    media_image23.png
    Greyscale
(pg. 15). 
A compound represented by chemical formula 1 has increased electrochemical stability, thermal stability, chemical reaction stability, and radical stability and an organic optoelectronic device comprising the compound has high efficiency and long lifetime (abstract and fourth paragraph from the bottom of pg. 10 and bottom of pg. 12). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to replace two carbon atoms with nitrogen atoms on the highlighted fused ring of compound 4-79
    PNG
    media_image4.png
    26
    13
    media_image4.png
    Greyscale
, so that the compound of Lee reads on the claimed chemical formula (1) of Sun and consequently obtains the benefits taught by Sun. The benefits being increased electrochemical stability, thermal stability, chemical reaction stability, and radical stability of the compound and high efficiency and long lifetime of the device, as taught by Sun.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to replace the highlighted carbon atoms with nitrogen 
    PNG
    media_image24.png
    216
    134
    media_image24.png
    Greyscale
, as shown in compound A-1 of Sun
    PNG
    media_image23.png
    40
    60
    media_image23.png
    Greyscale
, because it would have been choosing two specific carbon atoms to replace, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the triazine derivative in the organic light emitting device of Lee in view of Sun and possessing the benefits taught by Sun.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by chemical formula (1) having the benefits taught by Sun in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
As the modified compound of Lee in view of Sun read on the chemical formula 1 of Sun (see first half of pg. 11 of Sun), the modified compound is expected to obtain the benefits of Sun.
The modified compound 4-79 of Lee in view of Sun has the following structure:

    PNG
    media_image2.png
    377
    539
    media_image2.png
    Greyscale

 The modified compound 4-79 reads on the claimed general formula (A-1) and general formula (A-6) wherein:
L represents a divalent group of an unsubstituted aromatic hydrocarbon group;
Ar represents a substituted aromatic heterocyclic group;
R1 and R2 each represent a hydrogen atom;
X represents an oxygen atom;
m represents an integer of 4; and
n represents an integer of 2.
Per claim 7, the modified compound 4-79 reads on the claimed formula B-2 wherein R21 and R18 each represent a binding site, R20, R19, R16, and R17 are each hydrogen, and R11 to R15 and R22 to R29 are not required to be present.
Regarding claim 9, Lee in view of Sun teach the organic electroluminescent device of claim 8, as described above.
While the compound represented by Chemical Formula 1 may be used in an electron transport layer (¶ [0018]), Lee does not specifically teach the modified compound 4-79 is provided in an electron transport layer.
However, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the modified compound 4-79 in an electron transport layer, because it would have been choosing a specific organic layer in which to include the modified compound 4-79 of Lee in view of Sun, which would have been a choice from a finite number of identified, predictable solutions of organic light emitting device of Lee in view of Sun and possessing the benefits taught by Lee and Sun.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the modified compound 4-79 of Lee in view of Sun in various organic layers having the benefits taught by Lee and Sun in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Regarding claim 10, Lee in view of Sun teach the organic electroluminescent device of claim 8, as described above.
While the compound represented by Chemical Formula 1 may be used in a hole blocking layer (¶ [0018]), Lee does not specifically teach the modified compound 4-79 is provided in a hole blocking layer.
However, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the modified compound 4-79 in hole blocking layer, because it would have been choosing a specific organic layer in which to include the modified compound 4-79 of Lee in view of Sun, which would have been a choice from a finite number of identified, predictable solutions of organic light emitting device of Lee in view of Sun and possessing the benefits taught by Lee and Sun.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the modified compound 4-79 of Lee in view of Sun in various organic layers having the benefits taught by Lee and Sun in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Regarding claim 11, Lee in view of Sun teach the organic electroluminescent device of claim 8, as described above.
While the compound represented by Chemical Formula 1 may be used in a light emitting layer (¶ [0018]), Lee does not specifically teach the modified compound 4-79 is provided in a light emitting layer.
However, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the modified compound 4-79 in a light emitting layer, because it would have been choosing a specific organic layer in which to include the modified compound 4-79 of Lee in view of Sun, which would have been a choice from a finite number of identified, predictable solutions of organic light emitting device of Lee in view of Sun and possessing the benefits taught by Lee and Sun.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the modified compound 4-79 of Lee in view of Sun in various organic layers having the benefits taught by Lee and Sun in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Regarding claim 12, Lee in view of Sun teach the organic electroluminescent device of claim 8, as described above.
While the compound represented by Chemical Formula 1 may be used in an electron injection layer (claim 16), Lee does not specifically teach the modified compound 4-79 is provided in an electron injection layer.
However, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the modified compound 4-79 in an electron injection layer, because it would have been choosing a specific organic layer in which to include the modified compound 4-79 of Lee in view of Sun, which would have been a choice from a finite number of identified, predictable solutions of organic light emitting device of Lee in view of Sun and possessing the benefits taught by Lee and Sun.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the modified compound 4-79 of Lee in view of Sun in various organic layers having the benefits taught by Lee and Sun in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786